    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 1 of 6 PageID #:427



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

O.O.L.G. a minor, by his next friend,
Ms. L.O.L.G.,

             Plaintiff,                        Case No. 18-cv-6307

             v.
                                               Judge John Robert Blakey
JEFFERSON B. SESSIONS, III,
Attorney General of the United States,
et al.,

             Defendants.


                                        ORDER


     This matter comes before this Court on Defendants’ Motion to Reconsider
Temporary Restraining Order [8]. For the reasons stated below, this Court denies
Defendants’ motion to reconsider.

                             Procedural Background

       Four months ago, Plaintiff O.O.L.G. and his sister L.O.L.G. fled alleged
threats of violence in Honduras to pursue asylum in the United States. [1] at ¶¶ 1,
74−78. Plaintiff is a 10-year-old minor. Id. at ¶ 1. L.O.L.G. is his adult sister and
has been Plaintiff’’s sole caregiver for the past eight to nine years; Plaintiff and his
sister were abandoned by their parents when he was still breastfeeding and
L.O.L.G. was approximately 10 or 11 years-old. [5-1] at 3. After crossing the U.S.-
Mexico border in June of 2018, they were initially detained together, but then
forcibly separated five days later and detained in facilities hundreds of miles apart.
Id. at 4−5. Plaintiff has not seen his sister since. Id.

      Plaintiff is currently in the care and custody of the United States Department
of Health and Human Services (HHS) Office of Refugee Resettlement (ORR) at the
Heartland International Children’s Rescue in Chicago, Illinois, id. at 10, while
L.O.L.G. is currently detained by U.S. Immigration and Customs Enforcement
(ICE) at the Port Isabel Processing Center in Los Fresnos, Texas, id. at 3−4.
L.O.L.G. failed her credible fear interview after she was separated from L.O.L.G.,
and an immigration judge affirmed that negative finding in a brief hearing. Id.
L.O.L.G. filed a motion for reconsideration on August 28, 2018 and expects a


                                           1
    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 2 of 6 PageID #:428



decision at any time; if denied, she is at risk for immediate “removal,” or
deportation, without Plaintiff within hours to days. Id. at 3 n.1.

        On September 14, 2018, Plaintiff filed this civil action pursuant to Paragraph
24(B) of the Flores Settlement Agreement (FSA), arising from longstanding
litigation in the matter of Flores v. Sessions, CV-85-4544 (C.D. Cal.), and pursuant
to alleged violations of the Due Process Clause of the Fifth Amendment. [1]; [5-1] at
13.

      On September 17, 2018, Plaintiff filed an ex parte emergency motion for a
temporary restraining order requesting, among other things, that this Court enter a
temporary order prohibiting ICE from removing L.O.L.G. from the United States
without Plaintiff. [5].

       On September 18th, 2018, this Court held an ex parte hearing in light of the
emergency nature of the request and the unsuccessful attempts by Plaintiff’s
counsel to provide timely notice, and upon consideration, this Court found that
Plaintiff met his burden with regard to likelihood of success on the merits,
inadequate remedy at law/irreparable harm, the balancing of harms on a sliding
scale and the public interest with regard to the removal of L.O.L.G. without him.
[10]. Upon Plaintiff’s own withdrawal, the Court did not consider the remaining
relief requested by Plaintiff in the Emergency Motion for Temporary Restraining
Order. Id.

      Immediately following this Court’s temporary order on September 18th, 2018,
Defendants filed an emergency motion for reconsideration [8]. They then filed a
supplemental memorandum [15] in support on September 19th, 2018. After a
hearing on September 19th, 2018, this Court granted Defendants leave to file an
amended memorandum in support of its emergency motion for reconsideration,
which they submitted on September 21, 2018 [18]. Plaintiff filed a response [20] on
September 25, 2018 and Defendants filed a sur-reply [22] on September 27th, 2018,
after which this Court held another hearing and took Defendants’ motion for
reconsideration [8] under advisement.

                                  Legal Analysis

       Motions to reconsider are generally disfavored. Patrick v. City of Chicago,
103 F. Supp. 3d 907, 911 (N.D. Ill. 2015). The Federal Rules of Civil Procedure
allow a court to alter or amend a judgment only if the moving party can
demonstrate “a manifest error of law or present newly discovered evidence.” Flint v.
City of Belvidere, No. 11-CV-50255, 2014 WL 11397797, at *1 (N.D. Ill. June 17,
2014) (citing Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008)). A party
asserting such an error “bears a heavy burden.” Patrick, 103 F. Supp. 3d at 912. A
“manifest error” is not demonstrated merely “by the disappointment of the losing
party.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000). It is the
“wholesale disregard, misapplication, or failure to recognize controlling precedent.”

                                          2
    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 3 of 6 PageID #:429



Id. Such error occurs when a district court “has patently misunderstood a party, or
has made a decision outside the adversarial issues presented to the Court by the
parties, or has made an error not of reasoning but of apprehension.” Patrick, 103 F.
Supp. 3d at 912 (quoting Bank of Waunakee v. Rochester Cheese Sales, Inc., 906
F.2d 1185, 1191 (7th Cir. 1990)). As such, Defendants must show that this Court
made manifest errors of law or fact or that they have new evidence.

        Defendants argue that Plaintiff’s motion should be reconsidered and denied
because “this Court is entirely without jurisdiction to grant the relief requested
therein.” [18] at 9. Specifically, Defendants argue that “Plaintiff’s Motion asks for
this Court to review and cease the expedited removal of a third party to this
litigation,” (L.O.L.G.), and that this Court does not have jurisdiction to review a
final order of expedited removal. Id. at 9−10.

      This Court disagrees. Importantly, Plaintiff is not asking that this Court
“review and cease” Ms. L.O.L.G.’s removal order. Instead, they are merely
requesting that this Court temporarily prohibit ICE from removing Plaintiff’s
sister—his sole caregiver—from the U.S. without Plaintiff. [5-1] at 14. And despite
Defendants’ arguments to the contrary, this Court has jurisdiction to effectuate
such a temporary order due to the nature of Plaintiff’s claims.

      Given that the issue of migrant family separation remains an evolving issue
as it continues to be litigated in this country, see generally Ms. L. v. U.S.
Immigration and Customs Enf’t, 310 F. Supp. 3d 1133 (S.D. Cal. 2018), there are
admittedly few cases addressing this issue presented here. The cases that do
address the issue generally, however, demonstrate this Court’s jurisdiction to grant
Plaintiff’s request that his sister not be removed without him.

       First, in a similar family separation case, an Illinois federal court entered a
preliminary injunction order prohibiting the removal of two fathers (detained in
New Mexico) from being removed from the U.S. without their minor, separated sons
(detained in Chicago) pending the resolution of their preliminary injunction request
for reunification:

      On June 29, 2018, the Court ordered that Defendants and their
      officers, agents, servants, employees, attorneys, and all those who are
      in active concert or participation with them, are preliminarily enjoined
      from removing from the United States either [name redacted] without
      W.S.R. or [name redacted] without C.D.A.           At that point, the
      government had not articulated a legitimate interest in removing the
      fathers from the country without their sons. Id. That remains true to
      this day, and the government did not move to dissolve this relief.

WSR v. Sessions, 318 F. Supp. 3d 1116, 1134 (N.D. Ill. 2018) (internal citations
omitted).


                                          3
    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 4 of 6 PageID #:430



       Moreover, a D.C. district court recently confronted a similar situation in
which the underlying plaintiff and her minor son fled Guatemala to pursue asylum
in the U.S. and were forcibly separated and detained in facilities in Texas and New
York, respectively. M.G.U. v. Nielsen, 316 F. Supp. 3d 518, 519 (D.D.C. 2018).
There, the underlying plaintiff was subject to a final order of removal.

       In large part because the defendants in M.G.U. provided “no assurance that
Ms. E.F. and her nine-year-old son will be reunited before Ms. E.F. is removed from
the country,” the court was “deeply trouble[d]” by the risk that the plaintiff would
be “removed from the United States without her young son and without her valid
consent to be removed without her son, before the Court has an opportunity to rule
on her preliminary injunction motion seeking immediate reunification with him.”
M.G.U., 316 F. Supp. 3d at 520. Thus, in “light of the urgent need to preserve the
status quo” until after the Court could make a “determination on the merits of Ms.
E.F.’s preliminary injunction motion,” the court construed plaintiff counsel’s oral
motion for an order that she not be removed from the country before she is reunited
with her son as a motion for a temporary restraining order. Id. (citing Barrow v.
Graham, 124. F. Supp. 2d 714, 715−17 (D.D.C. 2000)). The court then granted the
TRO, citing the fact that the plaintiff may succeed on the merits of her substantive
due process claim for family integrity, as well as the fact that she is a member of the
class in the action pending before the Southern District of California, Ms. L. v. U.S.
Immigration and Customs Enf’t, 310 F. Supp. 3d 1133 (S.D. Cal. 2018). Id. at 522.
Finally, in response to the government’s argument that a TRO would disrupt the
process in place for immigration authorities to make removal decisions, the court
stated that the TRO would merely “briefly stay their hand while the Court assesses
the merits” of the plaintiff’s claim, noting that “there is a much weightier interest in
ensuring that defendants do not impermissibly deprive immigrant parents of their
due process rights under the Constitution.” Id.

       This Court likewise has jurisdiction to briefly stay immigration authorities’
hand while it assesses the merits of Plaintiff’s claim. As the court in M.G.U.
recognized, this Court is not reviewing the merits of, nor ceasing, the underlying
issues arising within the expedited removal of L.O.L.G. Id. (“All that is involved is
the preservation of the status quo for a short period of time until the Court can
make a determination on the merits, so any possible disruption to defendants will
be minimal.”). Nor have Defendants articulated any “legitimate interest” in
immediately removing L.O.L.G. without her brother. WSR, 318 F. Supp. 3d at
1134. Instead, this Court is simply temporarily prohibiting L.O.L.G. from being
removed without Plaintiff while it reviews Plaintiff’s due process and FSA claims—
which it has jurisdiction over—directly relating to their separation. See e.g., M.G.U.
v. Nielsen, 2018 WL 3474189, at *4, No. 18-1458 (PLF) (D.D.C. July 18, 2018)
(exercising federal question jurisdiction to reunify a plaintiff and her separated son
based upon her substantive due process claims); W.S.R., 318 F. Supp. 3d at 1123
(exercising federal-question jurisdiction to reunify the separated fathers and sons
based upon their substantive due process claims); id. at 1129 (finding the court had

                                           4
    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 5 of 6 PageID #:431



jurisdiction to decide plaintiffs’ Flores claims under ¶ 24(B) because the Agreement
allows district courts “around the Nation to consider [minors’] individual challenges
to the government’s placement determination”); Flores Agreement, CV-85-4544 at ¶
14 (stating that when the INS determines that the detention of a minor is not
required either to secure his or her timely appearance before the INS or the
immigration court, or to ensure the minor’s safety or that of others, the INS shall
release a minor from its custody to his or her legal parent, legal guardian, or with
another adult family member, including a sister, in order of descending preference).

       Defendants also argue that 8 U.S.C. § 1252(a)(2)(B)(ii) bars this Court from
exercising subject matter jurisdiction over Plaintiff’s claims. But the very case they
cite for the principle that there is no due process right to family visitation in
immigration detention, Aguilar v. ICE, 510 F.3d 1, 20−22 (1st Cir. 2007), says
otherwise. In Aguilar, the First Circuit held:

      [S]ection 1252(a)(2)(B)(ii) does not strip the district courts of
      jurisdiction over substantive due process claims that are collateral to
      removal proceedings when those claims challenge decisions about the
      detention and transfer of aliens on family integrity grounds.

510 F.3d at 21. Here, Plaintiff does challenge ICE’s decisions about his detention
and transfer on family integrity grounds, and thus Section 1252(a)(2)(B)(ii) does not
strip this Court’s jurisdiction.

       And while the First Circuit ultimately dismissed plaintiffs’ substantive due
process claims for failure to satisfy Federal Rule of Civil Procedure 12(b)(6), Aguilar
is factually distinguishable in that respect. As the Ms. L. court recently noted, none
of the plaintiffs in Aguilar appear to have been detained at any time with their
children. 302 F. Supp. 3d 1149, 1163 (S.D. Cal. 2018). Instead, Aguilar, as well as
an additional case Defendants cite in opposition to Plaintiff’s due process argument,
Milan-Rodriguez v. Sessions, No. 16-cv-01578, 2018 WL 400317 (E.D. Cal. Jan. 12,
2018), involved challenges to a parent’s detention and transfer away from children
who were not themselves initially detained with their parents. Ms. L., 302 F. Supp.
3d at 1162−63. Here, as in Ms. L., Plaintiff was initially detained with his sister,
and the two sought asylum together. [1] at ¶ 79. And while Defendants argue that
a sibling caregiver is less compelling than a parent caregiver for purposes of
determining a constitutional right, [18] at 23−24, a final determination on that
issue (beyond consideration under the “likelihood of success on the merits” factor) is
not necessary at this preliminary and temporary stage of the proceedings, especially
when a child is at risk of permanent separation from what the parties do not
dispute is the only parental figure in his life. M.G.U., 316 F. Supp. 3d at 522
(“Given the danger that, upon removal, the Court could lose the ability to adjudicate
Ms. E.F.’s motion for a preliminary injunction seeking reunification, it follows that
Ms. E.F.’s removal from the country without her son could undermine her rights.”)
(emphasis added); see also Aristotle P. v. Johnson, 721 F. Supp. 1002, 1007 (N.D. Ill.
1989) (“Supreme Court and subsequent Seventh Circuit caselaw provides further

                                          5
    Case: 1:18-cv-06307 Document #: 27 Filed: 10/02/18 Page 6 of 6 PageID #:432



support for the proposition that the Fourteenth Amendment embraces a right to
associate with one’s relatives.”) (citing Moore v. East Cleveland, 431 U.S. 494,
500−504 (1977) (plurality opinion)); Mayo v. Lane, 867 F.2d 374, 375 (7th Cir. 1989).

       Consistent with this Court’s earlier findings, Plaintiff has met his burden
with regard to likelihood of success on the merits, inadequate remedy at
law/irreparable harm, the balancing of harms on a sliding scale and the public
interest with regard to the removal of L.O.L.G. without him. In particular,
removing L.O.L.G.—minor Plaintiff’s sole caregiver—from the country without him,
and without first considering the merits of his federal claims, would undoubtedly
constitute irreparable harm.       As such, this Court denies Defendants’ motion to
reconsider its prior order [8] relating to L.O.L.G.’s removal.


Dated: October 2, 2018                       Entered:


                                             ________________________
                                             John Robert Blakey
                                             United States District Judge




                                         6
